PER CURIAM:
Conrad L. Slocumb, a state prisoner, appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Slocumb v. Delaney, No. 9:09-cv-00458-HMH, 2010 WL 1345270 (D.S.C. Mar. 30, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.